Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steve Fischman on June 15, 2022.










The application has been amended as follows: 

1. (Proposed Amended) A computer-implemented method comprising:

copying a keystore file including a digital certificate, from a first computer, onto a second computer, said first computer comprising a web server hosting a plurality of web server applications and said digital certificate enabling secure encrypted communication between a web server application and a client browser;

requesting, from the second computer, renewal of the digital certificate by creating, by the second computer, a certificate renewal request and submitting, by the second computer, the certificate renewal request to a certificate authority;

loading a renewed digital certificate from the certificate authority;

saving the renewed digital certificate on the second computer including adding the renewed digital certificate to the copy of the keystore file on the second computer;

checking the renewed digital certificate, on the second computer, for specified conditions; and

copying the renewed digital certificate from the second computer onto the first computer.

11. (Proposed Amended) A system comprising:

a system computer for copying a keystore file including a digital certificate, from another computer, onto the system computer, said another computer comprising a web server hosting a plurality of web server applications and said digital certificate enabling secure encrypted communication between a web server application and a client browser; requesting renewal of the digital certificate by creating, by the system computer, a certificate renewal request and submitting, by the system computer, the certificate renewal request to a certificate authority; loading a renewed digital certificate from the certificate authority; saving the renewed digital certificate including adding the renewed digital certificate to the copy of the keystore file on the system computer; checking the renewed digital certificate for specified conditions; and copying the renewed digital certificate onto the another computer.


16. (Proposed Amended) A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:

copy a keystore file including a digital certificate, from a first computer, onto a second computer, said first computer comprising a web server hosting a plurality of web server applications and said digital certificate enabling secure encrypted communication between a web server application and a client browser;

request, from the second computer, renewal of the digital certificate by creating, by the second computer, a certificate renewal request and submitting, by the second computer, the certificate renewal request to a certificate authority;

load a renewed digital certificate from the certificate authority;

save the renewed digital certificate on the second computer including adding the renewed digital certificate to the copy of the keystore file on the second computer;

check the renewed digital certificate, on the second computer, for specified conditions; and

copy the renewed digital certificate from the second computer onto the first computer.

25. (Proposed Amended) The method according to claim 21, wherein the 

26. (Proposed Amended) The system according to claim 22, wherein the 




















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863. The examiner can normally be reached Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433